DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the set of claims filed on 07/13/2022, in which is a CON of Patent No. 11,429,331 and 10,809,955.  Claims 1 – 20 are pending in this application.

Priority

Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Specification 

The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim objection(s) 

Claim 10 (line 3) is objected to because of the following informalities: The limitations “wish” should be changed to  “with”.  Appropriate corrections are required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claim limitation “determining unit” and “obtaining unit” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with merely functional language without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 19 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.

However, a review of the specification shows that the specification fails to link the claimed “units” to corresponding structure in the specification as required for a limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Therefore, claim 19 is additionally rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph for failing to “particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention,” as the recited “units” refer back to a hardware description in the specification which is not present.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the lack of corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2 – 6, 8 – 10, 12 – 17 and 19 of instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 – 8, 10, 13 – 17 and 20, respectively (Patent No. 10,809,955 B2) in view of Hayakawa (U.S PreGrant Publication No. 2011/0075165 A1, hereinafter ‘Hayakawa’).
Although the claims at issue are not identical, they are not patentably distinct from each other because: The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
It is clear that all the elements of the parent claims 1 – 8, 10, 13 – 17 and 20 are to be found in instant claims (as the parent claims 1 – 8, 10, 13 – 17 and 20 fully encompasses the instant claims 2, 4, 3, 5, 6, 8 – 10, 12 – 17 and 19, respectively).
The difference between the instant application claim 2 (or 19)  and the patent claim 1 (or 20) lies in the fact that the instant claim 2 (or 19) includes additional elements (e.g., when an interface has a different format, intermediate data is not obtained, etc.) and is thus more specific.  Thus the invention of instant claims 1 and 19 are in effect a “species” of the “generic” invention of the parent application claims 1 and 20.
It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since parent application claims 1 and 20 are anticipated by claims 2 and 19 of the instant, it is not patentably distinct from instant claims 2 and 19.
Below is a side-by-side comparison (bolded where significant different, and underlined where limitation is mentioned somewhere): 



Instant Application 17/863,936
Patent No. 10,809,955
Claim 2

An information processing method of an information processing apparatus storing an editing application with which intermediate data including drawing data generated with a drawing application is editable, the method comprising: 



determining an interface, which is to be used to obtain the intermediate data, from among a plurality of interfaces; and 



obtaining the intermediate data with use of the determined interface; 

wherein, in the determining, the intermediate data is not obtained with use of an interface with different formats being used for input and output, and the intermediate data is obtained with use of an interface with same format being used for input and output.  







Claim 1

A control method DM implemented by at least one processor that executes an editing application which is able to perform editing of intermediate data including drawing data generated by a drawing application, the control method comprising:
performing first obtaining processing to obtain information associated with a print setting; 
performing determination processing to determine, on a basis of the obtained information associated with the print setting, which interface is selected for obtaining intermediate data including the drawing data, from a plurality of interfaces; and 
performing second obtaining processing to obtain the intermediate data by using the selected interface, 
wherein the editing application is activated based on a print instruction by the drawing application, and performs the first obtaining processing, the determination processing, and the second obtaining processing, and 
wherein the intermediate data output from the editing application after the first obtaining processing, the determination processing, and the second obtaining processing is obtained by a printer driver and converted into a print command.

Claim 4

The information processing method according to claim 3, further comprising: obtaining information related to printing setting, wherein, in the determining, the interface, which is to be used to obtain the intermediate data, from among the plurality of interfaces using the obtained information related to print setting , and 
wherein in a case where the information related to print setting includes information related to setting requiring editing of the intermediate data with the editing application, the intermediate data is obtained by the editing application with use of the first format interface among the plurality of interfaces, and 
in a case where the information related to print setting does not include information related setting requiring editing of the intermediate data with the editing application, the intermediate data is obtained by the editing application with use of the second format interface among the plurality of interfaces.  


Claim 2

The control method according to claim 1, wherein the interface used for obtaining the intermediate data is selected by determining whether or not the information associated with the print setting includes information associated with a setting in which the editing of the intermediate data by the editing application is needed.












*claim is broader
Claim 3

The information processing method according to claim 2, 
wherein the interface with the same format being used for input and output includes a first format interface for inputting and outputting the intermediate data on a part to part basis to obtain the intermediate data and 


a second format interface for inputting and outputting the intermediate data with all parts together to obtain the intermediate data. 




Claim 3

The control method according to claim 1,

wherein an interface in a first format is determined as the selected interface among the plurality of interfaces in a case where the information associated with the print setting includes information associated with a setting in which the editing of the intermediate data by the editing application is needed, and 
wherein an interface in a second format different from the first format is determined as the selected interface among the plurality of interfaces in a case where the information associated with the print setting does not include the setting in which the editing of the intermediate data by the editing application is needed.

Claim 5

The information processing method according to claim 3, wherein the editing application is capable of providing a Graphical User Interface (GUI), and 
wherein the intermediate data is obtained with use of the second format interface in a case where the GUI is not provided by the editing application.
Claim 4
The control method according to claim 3, wherein the editing application can provide a graphical user interface (GUI), and 
wherein the interface in the second format is determined as the selected interface in a case where the GUI is not provided by the editing application. 
Claim 6

The information processing method according to claim 5, wherein in a case where a change of print setting is not designated by a user on the GUI provided by the editing application, the intermediate data is obtained with use of the second format interface. 
Claim 5

The control method according to claim 4, wherein the interface in the second format is determined as the selected interface in a case where a change instruction of the print setting by a user is not performed on the GUI provided by the editing application.
Claim 7

The information processing method according to claim 4, further comprising storing the information related to print setting depending on print setting according to designation by a user on the GUI provided by the editing application; and determining whether editing the intermediate data with the editing application is required using the stored information related to print setting.  


*No claim related to storing information related to print setting depending on print setting according to designation by a user on the GUI, however it’s well-known in the art (e.g., found in patent application within Col 7 (lines 23 – 45); Col 11 (lines 22 – 32); Col 13 (line 63) to Col 14 (lines 18) & Col 14 (lines 43 – 52).



Claim 8

The information processing method according to claim 4, further comprising providing a screen including a display item to be used for a user to designate a change of print setting. 
Claim 6
The control method according to claim 4, wherein a screen including a display item for performing a change instruction of the print setting by the user is provided as the GUI.
Claim 9

The information processing method according to claim 5, further comprising providing a screen including a print preview based on the drawing data as the GUI.  
Claim 7

The control method according to claim 4, wherein a screen including a print preview based on the drawing data is provided as the GUI.

Claim 10

The information processing method according to claim 4, 
wherein, in a case where the intermediate data is obtained with use of the first format interface and edited, the edited intermediate data is output wish (?) use of the first format interface, and 


in a case where the intermediate data is obtained with use of the second format interface,
the obtained intermediate data is output without being edited with use of the second format interface.
Claim 8
The control method according to claim 3, 
wherein, in a case where the selected interface is in the first format and the editing of the intermediate data is performed, the edited intermediate data is output by using the selected interface in the first format, and 
wherein, in a case where the selected interface is in the second format, the obtained intermediate data is output by using the selected interface in the second format without editing the intermediate data.
Claim 11

The information processing method according to claim 4, wherein the setting requiring editing of the intermediate data is setting of a print range.


*No claim related to the editing of the intermediate data in setting of a print range, however it’s well-known in the art (e.g., found in the patent specification within Col 11 (lines 3 – 15)).
Claim 12
The information processing method according to claim 3, wherein the first format interface is an interface of a document format and the second format interface is an interface of a stream format.  
Claim 10
The control method according to claim 3, wherein the interface in the first format is an interface in a document format, and the interface in the second format is an interface in a stream format.
Claim 13 
The information processing method according to claim 2, wherein Device Metadata is obtained by OS via an internet in response to installation of a printer driver , and wherein the editing application is obtained from an application distribution system via the internet in accordance with description in the obtained Device Metadata.  
Claim 13
The control method according to claim 1, wherein Device Metadata is obtained by an operating system (OS) via the Internet in accordance with installment of the printer driver, and wherein the editing application is obtained from an application distribution system via the Internet on a basis of a description in the obtained Device Metadata.
Claim 14
The information processing method according to claim 13, Wherein the printer driver and the editing application are associated in accordance with device identification information described in the Device Metadata and identification information of the editing application.  
Claim 14
The control method according to claim 13, wherein the printer driver and the editing application are associated with each other on a basis of identification information of a device which is described in the Device Metadata and identification information of the editing application.
Claim 15
The information processing method according to claim 2, wherein the editing application is activated in a case where a printer driver which does not have a function for providing a Graphical User Interface (GUI) and capable of providing a GUI.  
Claim 15
The control method according to claim 1, wherein the editing application is an application that is activated in a case where a printer driver that does not include a function for providing a graphical user interface (GUI) is selected and can provide the GUI.
Claim 16
The information processing method according to claim 15, wherein the printer driver is a V4 printer driver.  
Claim 16
The control method according to claim 1, wherein the printer driver is a V4 printer driver.
Claim 17
The information processing method according to claim 2, wherein the intermediate data is an XPS document including the drawing data and a print ticket.  
Claim 17
The control method according to claim 1, wherein the intermediate data is an XPS document including the drawing data and Print Ticket.
Claim 18
The information processing method according to claim 2, wherein the editing application is different from a standard printer driver capable of generating print data, and 
wherein the standard printer driver is be able to be commonly used for printers which are provided a plurality of vendors .  



*No claim related to the editing of the intermediate data in setting of a print range, however it’s well-known in the art (e.g., found in the patent specification within Col 3 (lines 42 – 64)).
Claim 19
An information processing apparatus storing an editing application with which editing of intermediate data including drawing data generated with a drawing application, the apparatus comprising: 







a determining unit configured to determine an interface, which is to be used obtain the intermediate data, from among a plurality of interfaces; and 


an obtaining unit configured to obtain the intermediate data with use of the determined interface, 


wherein the obtaining unit obtains the intermediate data with use of an interface with same format being used for input and output without obtaining the intermediate data with use of an interface with different formats being used for input and output.  
Claim 20 
An information processing apparatus comprising: 
at least one processor; and at least one memory storing an editing application which is able to perform editing of intermediate data including drawing data generated by a drawing application, the editing application causing, when executed by the at least one processor, the information processing apparatus to function as

an obtaining unit configured to obtain information associated with a print setting, 
a selection unit configured to select an interface used for obtaining the intermediate data including the drawing data by the editing application from a plurality of interfaces on a basis of the obtained information associated with the print setting, and
a control unit configured to cause the editing application to obtain the intermediate data by using the selected interface, wherein the editing application is activated based on a print instruction by the drawing application, and
wherein the intermediate data output from the editing application, after the intermediate data is obtained using the selected interface, is obtained by a printer driver and converted into a print command.

Claim 20
A non-transitory computer-readable storage medium storing a program of an editing application with which intermediate data including drawing data generated with a drawing application is editable and comprising a process of: determining an interface, which is to be used to obtain the intermediate data, from among a plurality of interfaces; and obtaining the intermediate data with use of the determined interface, wherein, in the determining, the intermediate data is not obtained with use of an interface with different formats being used for input and output, and the intermediate data is obtained with use of an interface with same format being used for input and output. 







Not in claim, however, in the reference of 10,890,955 mentions a non-transitory computer-readable storage medium to perform the function of one or more of the above embodiments.



Claims 1 and 20 of the Patent No. 10,809,955 does not claim that the intermediate data is not obtained with use of an interface with different formats being used for input and output.
However, in the same field of endeavor of intermediate data and drawing data, Hayakawa teaches an intermediate data is not obtained with use of a of interface with different format being used for input or output (e.g., when intermediate data is not similar (or not matched), doesn’t generate drawing data of a corresponding color using a stored form, ¶0059, ¶0067, Figs. 15 & 17).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine claims 1 and 20 of Patent No. 10,809,955 with the additional feature of Hayakawa since Hayakawa suggested within ¶0035, ¶0059, ¶0067 and Figs. 15 & 17 that such modification would prior-analyze data of a display list described in a PDL in order to ensure that the object corresponding to the display list are the ones to use or perform.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481. The examiner can normally be reached 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JUAN M GUILLERMETY/Primary Examiner, Art Unit 2674